Citation Nr: 0334843	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for folliculitis.  

2.  Entitlement to service connection for the residuals of 
burns of the face, neck, and forearms.  

3.  Entitlement to an effective date earlier than July 27, 
2000, for the award of service connection for a scar of the 
right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant filed a claim in February 2001 for service 
connection for residuals of burns.  By rating action dated in 
January 2002, based upon information contained in the 
appellant's corrected military records, the RO granted 
service connection for the residuals of second degree burns 
of the left hand and back.  

The appellant is currently service-connected for several 
disabilities.  The only compensable service-connected 
disability at the present time is a scar of the right leg, 
rated 10 percent disabling from July 27, 2000.  In a VA 
Form 9, dated in February 2002, the appellant asserted that 
his total compensation should be 20 percent, retroactive to 
February 1972.  The basis for this argument by the appellant 
is not stated.  The claim for an earlier effective date for 
service connection for the scar of the veteran's right leg is 
decided herein.  If the veteran is seeking an earlier 
effective date for the grant of service connection for other 
service-connected disabilities and/or a higher rating for any 
of his service-connected disabilities, he should so inform 
the RO, which should respond appropriately to any such 
clarification provided by the veteran.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Chronic folliculitis originated in service.  

3.  The appellant sustained burns to the face, neck, and 
forearms during combat in service which have resulted in 
chronic residuals.  

4.  Service connection for the residuals of a punji stick 
wound of the right calf was denied by unappealed rating 
actions dated in March 1972 and May 1986.  

5.  The appellant next attempted to reopen this claim on 
July 27, 2000, and evidence subsequently received initially 
disclosed the existence of a scar on the right leg due to a 
punji stick wound in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for chronic 
folliculitis is established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  Entitlement to service connection for the residuals of 
burns of the face, neck, and forearms is established.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

3.  Entitlement to an effective date earlier than July 27, 
2000, for the award of service connection for a scar of the 
right leg is not established.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(r) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As pertains to the two service connection issues currently 
before the Board, it is noted that further development of the 
record under the VCAA or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's 
claims.

As pertains to the earlier effective date claim, the 
essential facts in this case have been fully developed and 
are not in dispute.  The VCAA has no effect upon an appeal 
where the pertinent facts are not in dispute and the law is 
dispositive.  Manning v. Principi, 16 Vet. App. 534 (2002).  

II.  Analysis

Service Connection claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a service injury or disease and current 
disability.  See Libertine v. Brown, 9 Vet.App. 521, 524 
(1996); Caluza v. Brown, 7 Vet.App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

In the present case, the service records indicate that the 
appellant was treated for second degree burns of the left 
hand and back sustained on May 8, 1970, while he was engaged 
in combat with the enemy and for which he was awarded the 
Purple Heart medal.  The service medical records are negative 
for any mention of other burns or of a skin disability, and 
the clinical evaluation of the appellant's skin was normal on 
the separation  medical examination conducted in February 
1971.  

The appellant has submitted no postservice medical records in 
support of his claims, and he stated in February 2001 that he 
had no doctors' reports to submit.  

On a VA examination of the appellant in June 2001, the 
medical examiner reported that the appellant had residuals of 
burns to the face, neck and hands which were not disabling.  
A subsequent VA examiner reported in October 2001 that the 
appellant had chronic, recurring folliculitis, and that it 
was at least as likely as not that this condition started in 
service.  The same medical examiner also reported that the 
appellant had faint scars on the dorsal aspect of both 
forearms and the left hand which were consistent with 
exposure to burning debris, as described by the appellant.  
The appellant had told both examiners that his burn scars 
were incurred during combat in service.  

The Board has reviewed no evidence which would contradict or 
even call into question the June 2001 VA examiner's opinion 
that the appellant suffers from chronic folliculitis which 
originated in service.  The appellant is certainly competent 
to say that the symptoms of this skin disability have been 
present since service, and under 38 C.F.R. § 3.304(d) this 
lay evidence is sufficient to establish the onset in service 
of this disability in a combat veteran.  Based upon the 
appellant's own medical history, which the Board has no 
reason to doubt, the VA medical examiner has supplied the 
identity of his current skin disability and the requisite 
nexus to service.  Accordingly, the appeal seeking service 
connection for chronic folliculitis will be granted.  

Likewise, the appellant's own uncontradicted lay testimony is 
sufficient to establish the onset during combat with the 
enemy in service of the currently present burn residuals 
involving the face, neck and forearms which are not reflected 
by the actual service records themselves.  To this extent, 
this appeal will also be allowed.  

Earlier Effective Date Claim:  

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
benefits based upon direct service connection will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

The effective date of an award of disability compensation 
benefits based upon a reopened claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, with an exception not pertinent to this appeal.  
38 C.F.R. § 3.400(r).  

In the present case, the appellant's initial claim seeking 
service connection for a punji stick wound of the right calf 
was received in January 1972, within one year of his 
separation from service in February 1971.  The service 
medical records disclosed that he had sustained a punji stick 
wound of the right calf on March 26, 1970; but the report of 
examination for separation in February 1971 shows that no 
scar or other residual of the injury was found.  

Accordingly, the appellant was scheduled for an official VA 
examination on February 25, 1972, in order to establish the 
existence of a current disability due to the service injury.  
The appellant has admitted that he failed to appear for this 
scheduled VA examination.  

Because there was no competent evidence of a current right 
leg disability, the appellant's initial claim was denied by a 
rating action dated in March 1972.  The appellant was 
informed of this unfavorable determination, and of his 
appellate rights, by letter dated April 13, 1972.  The 
evidence of record shows, and the appellant does not dispute, 
that he did not initiate a timely appeal from the March 1972 
rating determination, which then became administratively 
final.  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

The appellant's first attempt in February 1986 to reopen this 
claim was denied by unappealed rating action dated in May 
1986, which is also now administratively final.  The 
appellant had not requested, or indicated that he was willing 
to report for, a VA examination at that time.  

The appellant's next attempt to reopen this claim was 
received on July 27, 2000.  Subsequently, the appellant 
reported for a VA examination in June 2001 which established 
the existence of a residual scar on the right calf stemming 
from the incident on March 26, 1970, in service.  
Accordingly, reopening of the claim was granted on the basis 
of this new and material evidence, and service connection was 
granted for the residual scar on the right leg, effective 
from the date of receipt of the reopened claim, July 27, 
2000.  

Based upon the undisputed facts as summarized above, and as a 
matter of law, the appellant is not entitled to an effective 
date earlier than the date of receipt of his reopened claim, 
July 27, 2000, for the award of service connection for a scar 
of the right leg.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).    


ORDER

Service connection for chronic folliculitis is granted.  

Service connection for residuals of burns of the face, neck 
and both forearms is also granted.  

An effective date earlier than July 27, 2000, for the award 
of service connection for a scar of the right leg is denied.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



